DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  Claim 1 is amended. 
Claim 1: A polymeric multilayer optical film, comprising stacked first and second optical packets, each packet having an optical reflectance greater than about 95% in a wavelength range extending from about 420 nm to about 650 nm, each packet comprising a plurality of microlayers forming a plurality of sequentially arranged optical repeat units, each optical repeat unit having a thickness between 50 nm and 350 nm, each packet comprising thinner and thicker microlayers, the thinner microlayers in each packet closer to the other packet and the thicker microlayers in each packet farther from the other packet, thinnest optical repeat units in the first and second packets having different thicknesses.


Allowable Subject Matter 
This Office action is in response to the communication filed 3/19/2021.
Claims 1-6 are allowed.
For additional reasons for allowance please see Appeal Brief, with regards to the previous final rejection of claims 1-6, dated 5/20/2020, pages 3-6.
Additionally, Weber et al. US 2008/0151147, Derks et al. US 2011/0102891, and Schrenk et al. US 5,103,337 similarly fail to disclose independent claim 1 in its entirety. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872